      Case 7:18-cv-00321 Document 1 Filed on 10/18/18 in TXSD Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS


 STEVEN HIRSCH,

                                 Plaintiff,                   Docket No. 7:18-cv-321

        - against -                                           JURY TRIAL DEMANDED

 R COMMUNICATIONS LLC

                                 Defendant.


                                          COMPLAINT

       Plaintiff Steven Hirsch (“Hirsch” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant R Communications LLC (“R Communications” or

“Defendant”) hereby alleges as follows:

                                  NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of Luis Penzo, owned

and registered by Hirsch, a professional photographer. Accordingly, Hirsch seeks monetary relief

under the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in the State of Texas.
      Case 7:18-cv-00321 Document 1 Filed on 10/18/18 in TXSD Page 2 of 6




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Hirsch is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 280 E. 10th St., Apt. 29,

New York, NY 10009.

       6.      Upon information and belief, R Communications is a foreign business corporation

duly organized and existing under the laws of the State of Texas, with a place of business at 1201

N. Jackson Road, Suite 900, McAllen, Texas 78501. Upon information and belief R

Communications is registered with the Texas Department of State Division of Corporations to do

business in the State of Texas. At all times material, hereto, R Communications has owned and

operated a website at the URL: www.kurv.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Hirsch photographed Luis Penzo (the “Photograph”). A true and correct copy of

the Photograph is attached hereto as Exhibit A.

       8.      Hirsch then licensed the Photograph to the New York Post. On September 22,

2017, the New York Post ran an article that featured the Photograph entitled “Teen who punched

principal in face gets sweet deal from judge” See URL https://nypost.com/2017/09/22/teen-who-

punched-principal-in-face-gets-sweet-deal-from-judge/. Hirsch’s name was featured in a gutter

credit identifying him as the photographer of the Photograph. A true and correct copy of the

article is attached hereto as Exhibit B.

       9.      Hirsch is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.
      Case 7:18-cv-00321 Document 1 Filed on 10/18/18 in TXSD Page 3 of 6




       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-080-321, and titled “Hirsch_Luis Penzo,9/22/17,jpg”. See

Exhibit C.

       B.      Defendant’s Infringing Activities

       11.     On or about September 23, 2017 R Communications ran an article on the Website.

See URL www.kurv.com/nyc-high-schooler-who-punched-principal-avoids-

jail/+&cd=13&hl=en&ct=clnk&gl=us. The article prominently featured the Photograph. A

screenshot of the Photograph on the article is attached hereto as Exhibit D.

       12.     R Communications did not license the Photograph from Plaintiff for its article,

nor did R Communications have Plaintiff’s permission or consent to publish the Photograph on

its Website.

                           FIRST CLAIM FOR RELIEF
                   (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                              (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     R Communications infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. R Communications is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.

       15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.
          Case 7:18-cv-00321 Document 1 Filed on 10/18/18 in TXSD Page 4 of 6




          16.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          18.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          19.   Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

          20.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-19 above.

          21.   Upon information and belief, in its article on the Website, Defendant copied the

Photograph from the New York Post which contained a gutter credit underneath the Photograph

stating “Steven Hirsch” and placed it on its Website without the gutter credit.

          22.   Upon information and belief, intentionally and knowingly removed copyright

management information identifying Plaintiff as the photographer of the Photograph.

          23.   The conduct of R Communications violates 17 U.S.C. § 1202(b).

          24.   Upon information and belief, R Communications’s falsification, removal and/or

alteration of the aforementioned copyright management information was made without the

knowledge or consent of Plaintiff.
      Case 7:18-cv-00321 Document 1 Filed on 10/18/18 in TXSD Page 5 of 6




       25.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by R Communications intentionally, knowingly

and with the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s

copyright in the Photograph. R Communications also knew, or should have known, that such

falsification, alteration and/or removal of said copyright management information would induce,

enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the Photograph.

       26.     As a result of the wrongful conduct of R Communications as alleged herein,

Plaintiff is entitled to recover from R Communications the damages, that he sustained and will

sustain, and any gains, profits and advantages obtained by R Communications because of their

violations of 17 U.S.C. § 1202, including attorney’s fees and costs.

       27.     Alternatively, Plaintiff may elect to recover from R Communications statutory

damages pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each

violation of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant R Communications be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant R Communications be adjudged to have falsified, removed and/or

               altered copyright management information in violation of 17 U.S.C. § 1202.

       3.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;
      Case 7:18-cv-00321 Document 1 Filed on 10/18/18 in TXSD Page 6 of 6




       4.     That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

              a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

              kind attributable to Defendant’s falsification, removal and/or alteration of

              copyright management information; or b) alternatively, statutory damages of at

              least $2,500 and up to $ 25,000 for each instance of false copyright management

              information and/or removal or alteration of copyright management information

              committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 505;

       7.     That Plaintiff be awarded pre-judgment interest; and

       8.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       October 18, 2018
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff Steven Hirsch
